Citation Nr: 1624014	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-22 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This matter was previously remanded by the Board in May 2015.

Following issuance of the most recent supplemental statement of the case as to the issue on appeal, additional evidence, including additional VA treatment records and a VA thyroid and parathyroid conditions examination report, was associated with the record.  In a December 2015 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2015).

In addition, in February 2016, the Veteran, through his representative, submitted further evidence directly to the Board, to include a statement from D. Beining, M.S., C.R.C., and did not request initial AOJ consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, identified private treatment records, lay statements from the Veteran and his wife, and Social Security Administration (SSA) records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran has been provided VA examinations relevant to his claim for a TDIU.  Specifically, VA examinations dated in October 2011, December 2013, and June 2015 address the impact that the Veteran's service-connected PTSD has on his ability to work.  In addition, an August 2015 VA thyroid and parathyroid conditions examination addresses the impact that the Veteran's service-connected thyroidectomy.  As discussed more fully below, the VA examination reports and other evidence of record provide competent and credible descriptions of how the Veteran's service-connected disabilities affect his ability to work.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history, which the Veteran presented in a manner consistent with other evidence of record; examined the Veteran; described the Veteran's disabilities in detail; and provided an analysis to support any conclusions.  Along with the other evidence of record, the examinations and their associated reports provide sufficient information and sound bases for a decision on the Veteran's claim.  Therefore, the examinations are adequate for decision-making purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remand

As noted in the Introduction, the Board remanded this case in May 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the May 2015 Board remand directed the AOJ to provide the Veteran with notice of the evidence and information needed to establish entitlement to a TDIU; schedule the Veteran for a VA mental health examination in regard to his PTSD and diagnosed pedophilia; obtain a VA medical opinion as to what impairment, if any, the Veteran's PTSD symptoms have on physical and sedentary employment; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2015 Board remand, the AOJ provided the Veteran with a VA PTSD examination in June 2015 that was consistent with and responsive to the remand directives, and included an opinion as to the effect the Veteran's PTSD symptoms have on his employability; and readjudicated the issue in a July 2015 supplemental statement of the case.  The Board observes that the Veteran was sent a letter as to the evidence and information needed to establish entitlement to a TDIU in July 2015, as directed in the May 2015 Board remand, but that the letter is dated after the July 2015 supplemental statement of the case.  However, as noted above, the Veteran was previously informed of the factors pertinent to establishment of entitlement to a TDIU in the December 2013 letter.  Therefore, the Veteran was adequately informed of those factors prior to readjudication of the issue, and was not prejudiced by any error in the timing of the July 2015 letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board finds that the Veteran was adequately informed of the factors relevant to establishment of entitlement to a TDIU, and that VA at least substantially complied with the May 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.  

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

In this case, the Veteran's claim for entitlement to a TDIU stems from his claim for a higher initial rating for PTSD following the grant of service connection for that disability.  Thus, the applicable appeal period is from April 4, 2011, the date from which service connection for PTSD was established, through the present.  See 38 C.F.R. § 3.400.

Throughout the entire appeal period, the Veteran has been service-connected for PTSD, rated at 70 percent disabling; thyroidectomy, rated as 30 percent disabling; multiple facial scars, rated as 10 percent disabling; numbness of the right jaw, including the area of the right earlobe, rated as 10 percent disabling; scar of the right leg, rated as noncompensable; and scar of the right index finger, with prior findings of numbness, rated as noncompensable.  The Veteran's combined rating for his service-connected disabilities throughout the appeal period was 80 percent.  Thus, throughout the entire appeal period, the schedular percentage requirements for a TDIU were met.  38 C.F.R. § 4.16(a).

Summary of the Relevant Evidence

In a September 2012 statement, the Veteran's representative asserted that entitlement to a TDIU is warranted because the Veteran has not been able to hold steady employment.  The representative asserted that the fact that the Veteran has been jailed for sexual assault of minors is for consideration in determining whether the Veteran is employable, and that it is indicative of lack of judgement and impulse control.  The representative further stated, "he has demonstrated deficiencies in work, and family relations, judgment, thinking, and mood.  Namely he has exhibited exceptional impairment in judgment and thinking by sexually abusing the children of his family and friends, his relationship with his wife has been jeopardized by this behavior."  In addition, "He has attempted suicide on three occasions, and continues to have suicidal ideation.  His speech has been documented to be tangential, or irrelevant, in virtually every treatment note contained in the file.  He has both depression and anxiety, suspiciousness, and inability to establish and maintain effective relationships."

In October 2012, the Veteran and his wife provided statements as to the Veteran's psychiatric symptoms.  The Veteran's wife noted irritability that sometimes resulted in shouting; nightmares and sleep disturbance; depression with thoughts of worthlessness; exaggerated startle response; a past suicide attempt; and lack of marital intimacy.  The Veteran reported nightmares and sleep disturbance; anger at others; uneasy feelings around certain males; depression with thoughts of worthlessness; paranoia of confinement; little interest in doing things with other males; constant thoughts of rape; inability to communicate his feelings to his wife or other females; suicidal thoughts with three past attempts; feelings of guilt; lack of concentration; and strained relationship with his wife.  The Veteran noted that his relationship with his wife was strained partially because of past sexual assault convictions.  The Veteran further indicated that he has no close friends.

In an August 2013 statement, the Veteran's representative again asserted that the Veteran's prior convictions for sexual assault of minors should be considered in determining whether the Veteran is employable.  The representative stated that the evidence shows the Veteran has impaired judgment and insight, pressured and tangential speech, inability to maintain gainful employment, and very poor family relationships.

In a January 2014 statement, the Veteran reported feeling anxious in situations where he is reminded of barracks, such as rooms with cinderblock walls or drab colors.  The Veteran reported, "Because I work in manufacturing, many potential places of employment have a similar appearance."  In addition, he again reported difficulty relating to and getting along with men at times due to his PTSD.

In a January 2014 statement, the Veteran's representative asserted that the Veteran lost his last job due to a no-call, no-show policy following hospitalization for a suicide attempt.  The representative explained that, though accounts differ, the suicide attempt was prompted by either the news that he was being laid off or by conflict in his marriage.  According to the representative, the suicide attempt demonstrates difficulty adapting to stressful circumstances.

As to the Veteran's occupational background, on a work history report submitted to SSA, the Veteran indicated that he worked as a machine tender from March 1990 to April 1996, as a machine operator and paint shop foreman from April 1996 to February 1999, as a brake operator from February 1999 to May 2003, as a brake press operator from August 2003 to October 2005, and as a painter/general laborer from July 2011 to "present."  He further indicated that he was incarcerated from October 2005 to February 2011.  On a January 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he indicated that he last worked fulltime in December 2013 at a manufacturing job, and that he is unable to secure or follow a substantially gainful occupation due to his PTSD.  He reported that he has a high school education with no additional training.  He did not indicate why he left his last job, or whether he left his last job because of his service-connected disabilities.

The Veteran's last employer was contacted for additional information on conditions of the Veteran's employment.  In March 2014, the employer returned a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  On the form, the employer indicated that the Veteran's date last worked was in December 2012, that the work performed was "seasonal warehouse," that no special concessions were made for the Veteran by reason of disability, and that the Veteran was terminated due to attendance.

Turning to the relevant medical and vocational expert evidence, the Board notes that the record contains treatment notes relevant to the Veteran's service-connected disabilities dating prior to April 4, 2011, to include group therapy records dating from 2001 to 2005.  In claims for entitlement to a TDIU, as in claims for increased ratings, the Veteran's entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.2.  However, the current level of disability is of primary concern in such claims.  Thus, the most recent evidence is generally the most relevant in such claims, as it provides the most accurate picture of the current severity of the disability.  See Francisco v. Brown, 1 Vet. App. 55 (1994). In this case, attention is focused on entitlement to a TDIU from April 4, 2011.  As such, the evidence of primary concern is that dated on, after, or in close proximity to April 4, 2011.  Although the records dated significantly before April 4, 2011, such as the group therapy records dating from 2001 to 2005, have not been disregarded by the Board, they are not dated during the relevant temporal focus for adjudication.  Therefore, the Board will not provide a detailed summary of those records.

The VA treatment records show that in March 2011, the Veteran reported being released from prison in February 2011.  He described his mood as "decent," but voiced frustration with his difficulty finding work since being released from prison.  He endorsed sleep difficulties and past suicide attempts in 1976 or 1977, around 1980, and 1998.  Mental status examination revealed that the Veteran was alert and attentive and oriented to three spheres.  He fidgeted, was hyper verbal and tangential in his thought process, and had pressure/pushed speech, but was intact in his language, euthymic in mood, and had an affect congruent with mood.  He had no unusual thought content, but was limited in his insight.  Depression and suicide screens were negative.

The SSA records reflect that the Veteran applied for SSA disability based on several impairments, including nonservice-connected disabilities of leg, shoulder, and back pain, and service-connected disabilities of PTSD and a thyroid condition.  In a September 2011 functional capacity assessment, a psychiatric medical consultant noted the March 2011 mental status examination and the Veteran's reports of difficulty concentrating and memory issues.  The medical consultant opined that the Veteran's diagnoses can reasonably cause some difficulty with maintaining concentration, but "this does not appear to be a significant impairment and . . . there is no evidence to support any memory issues."  The medical consultant concluded that the Veteran's psychiatric impairments are severe, but that he remains able to perform the basic demands of unskilled work.  A September 2011 Disability Determination and Transmittal form reflects that the Veteran was denied SSA disability benefits based on his capacity to perform past relevant work.  The form lists chronic back pain as the primary diagnosis and adjustment disorder with anxiety as the secondary diagnosis.

The October 2011 VA PTSD examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported that he was presently working and that he was getting along with other employees and management, and that he had some socialization at work.  He indicated that his social relations and friendships were strained due to his history of sexual assault.  The examiner noted symptoms associated with the PTSD of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideations.  The examiner opined that the PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner assigned a Global Assessment of Functioning (GAF) score of 60.

VA records dated in October 2011 show that the Veteran was alert and oriented to three spheres.  His mood was down and frustrated, though not dysphoric.  He had good eye contact; normal voice rate, rhythm, and volume; and fair hygiene and grooming.  His thought process was linear, and his thought content was appropriate to the topic.  He acknowledged thoughts about dying without plan or intent.  Memory and cognition appeared intact.  He had a positive PTSD screen, endorsing nightmares and being constantly on guard, watchful, or easily startled, but denied feeling numb or detached from others, activities, or his surroundings.  He reported difficulty sleeping and feeling uneasy around men with characteristics similar to those who sexually assaulted him in service.  He indicated that his current mood was "decent," although he was frustrated with his difficulty finding work since being released from prison.  In November 2011, he had a similar mental status examination, and reported improved irritability at work.  He and his wife reported that he was doing relatively well and that his mood and panic symptoms improved since restarting medications.  In December 2011, he reported feeling better since opening up more at group therapy meetings.  He reported interviewing for a fulltime job.

In January 2012, he reported that he did not get the fulltime job and was laid off, though he anticipated being hired back on within a month or so.  He reported dealing with boredom since being laid off.  In February 2012, the Veteran reported a change in his probation status to "alternate to revocation" after having failed a lie detector test the previous month, and acknowledged calling sex lines on his phones and spending more time with his wife than was permitted.  The Veteran's mental status examination remained unchanged, except that his psychomotor activity was restless.  In March 2012, the Veteran reported trying to identify more of his triggers to deviant behavior for his group therapy.  His mental status examination was notable for rapid pace and restless psychomotor activity, but was otherwise normal with linear processes and appropriate thought content demonstrated.  In early April 2012, the Veteran reported hurting his back and not being as busy as he would like.  He indicated that he would return to work later in the month, and was looking forward to returning to work.  His psychomotor activity was again noted to be restless, but his mental status examination was otherwise normal.  Later in April 2012, the Veteran reported feeling better, and that he was back to work and "loving it."  He indicated that he was trying to sort out his sexual feelings in group therapy.  His mental status examination was notable for rapid-pace voice and over-inclusive content, but was otherwise normal, including psychomotor activity described as within normal limits.  In May 2012, he reported awakening two to three times per night due to back pain, but otherwise feeling fairly well.  He again had rapid-pace voice and was over-inclusive in content, but otherwise had a normal mental status examination.

In June 2012, the Veteran reported feeling "pretty well" and being stable in mood and sleep.  His mental health provider suggested starting couples counselling.  The Veteran had normal mental status examinations.  In July 2012, he reported he completed an assignment with his wife and that it went well.  He had another normal mental status examination.  In August 2012, he reported completing another assignment with his wife, and had another normal mental status examination.  He had a similar session in September 2012, where he indicated he and his wife had been getting along "much better."

In early October 2012, the Veteran again had a normal mental status examination.  He reported frustration with restrictions imposed by his parole officer.  Later in October 2012, the Veteran's wife contacted the VA healthcare facility with concerns that the Veteran might become suicidal due to further restrictions imposed by his parole officer.  The Veteran was contacted and did not disclose suicidal thoughts; however he did voice frustration and indicated that he felt he had been upfront in his mental health appointments.  In November 2012, the Veteran reported that his parole officer ordered no contact with his wife.  However, he indicated he was doing fairly well and discussed with the mental healthcare provider nightmares about his in-service assault.  A December 2012 treatment note reflects that the Veteran attempted suicide by medication overdose earlier in the month.  The Veteran was depressed about a lack of ability to see his wife due to parole restrictions.  He acknowledged occasional recurrence of suicidal thoughts, but denied intent or plan to reattempt suicide.  The Veteran was casually dressed with adequate grooming.  His attitude was cooperative, though he appeared irritable in mood with a congruent affect.  He had some psychomotor agitation.  His thought processes were logical though somewhat tangential, and his thought content was void of delusions, ruminations, or preoccupations.  His insight and judgment were both fair.

In January 2013, the Veteran's wife reported that he had been reincarcerated for the past three weeks, but that he was doing "pretty good" emotionally.  In a followup conversation, the Veteran denied suicidal ideation and stated he had been doing well emotionally.  In February 2013, the Veteran reported that the December 2012 suicide attempt was the result of being angry no one would believe him that he was not living with his wife and that he was worried he would go back to prison.  He indicated he was currently "pretty relaxed," and denied symptoms of depression.  He further indicated that his episodes of down mood typically resolve within a half a day.  He was talkative, his hygiene and grooming were poor, and he appeared disheveled.  His thoughts wandered, but were redirectable.  His memory and cognition were intact.  Later in February 2013, he reported being fearful of men who are bigger than him, and that some things trigger memories of his in-service sexual assault, but not to the point of having to avoid them physically.  For example, he is able to shop and do activities "maybe with discomfort."  He indicated he is able to spend time with his parents and complete activities of daily living.  He was assigned a GAF score of 70.  His depressive and anxiety symptoms were assessed as "mild."

In March 2013, the Veteran reported feeling "pretty good" and that his medications were helping to alleviate feelings of boredom to enable him to concentrate.  His mood, energy, concentration, and energy were stable and good.  He again appeared disheveled, but otherwise had a normal mental status examination.  In April 2013, he was feeling "real good" and was hoping that he would have a job soon.  He reported thinking about his in-service assault at times, but did not describe any impact on his functioning in terms of reexperiencing, avoidance, numbing, or hyperarousal.  Additionally, the Veteran denied side effects from medications, and indicated that he felt more motivated, energetic, and happier.  He had a normal mental status examination, and his hygiene and grooming were described as "good."  He was assigned a GAF score of 80.  In July 2013, he denied significant avoidance behavior, and that he is able to recognize triggers and "push through them."  He reported enjoying time with his cats, watching movies, and listening to the radio.  He had a normal mental status examination and was assigned a GAF score of 85.

The December 2013 VA examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported that he maintains a relationship with his parents and a friend whom he calls one to two times per week.  He reported a strained relationship with his wife, stating that they were currently separated and he had a legal order to not contact her for approximately one year.  He attributed the marital strain to his sleep disturbances, "expressing my feelings," and "a lot of verbal abuse."  He reported that he tends to stay at home due to paranoia while in public.  He reported leisure activities of watching television, spending time with his cats, listening to the radio, playing cards, completing crossword puzzles, and rolling cigarettes.  He reported last working until January 2012 when he was laid off.  He said that the news of the layoff contributed to increased depression and resulted in a suicide attempt, and that he then lost his job permanently due to a "no call, no show" policy.  He reported at times he felt uncomfortable asking for help at work and that he prefers to work alone.  He reported that he can work with others, "but at times I may have real uneasy feelings and feel vulnerable."  The Veteran reported he was still looking for a job.  The examiner noted that the VA treatment records reflect that the Veteran worked at least through April 2012, at which time the Veteran reported that he "loved" his job.  In addition, the treatment records reflected a suicide attempt in December 2012 following conflict in his marriage, in contrast to the Veteran's reports of an attempt in early 2012 after being laid off.

At the December 2013 VA examination, the Veteran reported PTSD symptoms of depression, though he reported improvement in his depression symptoms with medications; chronic sleep disturbances, including nightmares; suicidal ideation without plan or intent; a bad temper, including incidents of road rage; anxiety in situations that remind him of his in-service assault; exaggerated startle response; and avoidance of close personal relationships.  On mental status examination, the Veteran was alert with no signs of confusion.  He was casually dressed and mildly malodorous.  His eye contact was within normal limits, his speech was fluent with occasional circumstantial content, and his mood was neither euphoric nor dysphoric.  His orientation was grossly intact, as was his memory, although some of the self-reported dates of past events, such as his suicide attempt, did not match the evidence in the record.  The examiner opined that the Veteran's psychiatric symptoms have a mild-moderate effect on his social and occupational functioning, primarily in the areas of social relationships.   The Veteran exhibits effective use of coping strategies, and maintains some meaningful interpersonal relationships, and continues to engage in enjoyable, though largely solitary, activities.  Furthermore, if the Veteran were to resume gainful employment, he would likely be most effective in an occupation that involves structure, routine, and limited interaction with others.  The Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.

VA treatment records how that in January 2014, the Veteran reported that he was doing well with no new concerns.  He was "able to go where he wants to" and reconnecting with his parents, but reported a limited social life.  He had a normal mental status examination with a full and pleasant affect.  He was again assigned a GAF score of 85.

In May 2014, K. Miller, Ph.D., provided a VA Form 21-0960P-3, Review PTSD Disability Benefits Questionnaire (PTSD).  On the form, Dr. Miller indicates that he reviewed the Veteran's claim file.  Dr. Miller notes that the Veteran had difficulty learning to read, but was not placed in special education classes, and graduated high school.  He noted that the Veteran's records dating back to 2004 show chronic problems with maintaining employment, having a home, and having access to medical care.  According to Dr. Miller, the records show a fairly clear pattern of temporary gains only to be followed by loss of his living situation, unemployment, or other impairment.  Dr. Miller indicated that the Veteran has PTSD symptoms of depressed mood; anxiety; suspiciousness, near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; circumstantial circumlocutory or stereotyped speech; speech intermittently illogical, obscure or irrelevant; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; persistent danger of hurting self or others; and neglect of personal appearance and hygiene.  Additionally, the Veteran has loss of libido, recurrent intrusive thoughts, feelings of being trapped, feelings of not being understood by others, feelings of inferiority, awakening in the morning even if not required to do so, feeling other people will take advantage of him, not feeling close to anyone, feeling uncomfortable in crowds and theaters, and feeling hopeless about the future.  Dr. Miller opined that the Veteran committed a sexual assault due to his own in-service sexual assault.  As a rationale for that opinion, Dr. Miller explained that the Veteran "perpetrated as a way to discharge his negative emotions stemming from his victimization-something that is common among perpetrators."  Dr. Miller further opined that the 2011 and 2013 VA PTSD examinations "greatly overestimate his ability to seek and maintain employment."  He concluded that the Veteran is unemployable and shows deficiencies in most areas, including work, judgement, thinking, mood, intermittent care of hygiene, reduced stress tolerance, and suicidal ideation with hopelessness.  He further indicated that "it was nearly impossible to have him focus on the interview without providing extremely long and tangential bits of collateral information.  There is no chance he would be successful on a job where he had to pay attention to verbal instructions."  He assigned a GAF score of 25-30 and opined that the Veteran has total occupational and social impairment due to his PTSD.

In June 2014, the Veteran appeared with his wife at a VA treatment visit.  They reported that he had a new parole officer that was open to the Veteran having contact with his wife.  The couple reported doing fairly well, openly communicating, and practicing the skills discussed in treatment.  The Veteran had a normal mental status examination, and the healthcare provider opined that the Veteran's PTSD "appears under quite good control."  At a June 2014 primary care visit, the Veteran reported his employment status as semi-retired.  He denied unintended weight loss and fatigue.  On examination, he had a normal affect, his thoughts were linear, and he had no psychomotor agitation.  His hyperthyroidism was described as "stable."  In July 2014, he reported to his mental healthcare provider that he was doing well and had no new concerns.  His wife was with him and was supportive; the Veteran denied any marital concerns.  He reported a good mood overall, but mixed sleep due to physical pain and diuretics.  He denied significant avoidance, and reported thoughts of past or dreams of abuse "maybe once a week."  He had a normal mental status examination.

In September 2014, D. Beining, M.S. C.R.C., a vocational consultant, provided a vocational assessment of the Veteran.  Ms. Beining indicated that she based the assessment on information provided by the Veteran's representative, which "included the Disability Benefits Questionnaire completed by [Dr. Miller], and a copy of [the Veteran's] resume."  She further stated, "Please note that this assessment is considered hypothetical, in that it is based on information provided.  No formal interview of [the Veteran] took place."  In the assessment, Ms. Beining provides a summary of the Veteran's educational and occupational background, noting that the Veteran's past jobs are considered unskilled to semi-skilled in nature.  She also provided a summary of Dr. Miller's May 2014 DBQ, and noted that the Veteran's status as a sex offender makes it difficult to find employment.  She concludes that, in consideration of Dr. Miller's DBQ, "it is not believed that an employer would be able/willing to make accommodations for [the Veteran's] current needs.  As such, the Veteran is totally disabled from a vocational standpoint."

In January 2015, the Veteran reported to his VA mental healthcare provider that he was doing well with no new concerns.  His sleep was fair and mood was good.  He reported that his main concern was back pain.  He denied significant avoidance, and reported thoughts of past or dreams of abuse one to two times per week.  He was able to get out of the house and shop at stores.  He had a normal mental status examination.  In April 2015, the Veteran reported increased distress with thoughts of past abuse after hearing a sexual conversation in a movie.  He otherwise had a normal mental status examination.  Later that month, he reported an improved mood and that he was busy with home activities.  His sleep was fine except for pain and he was able to have fun.  He had another normal mental status examination.  At a June 2015 primary care visit, the Veteran reported his employment status as "semi-retired."  He had a stable mood, was well appearing, had a normal affect, demonstrated linear and direct thoughts, and had no psychomotor agitation.

The June 2015 VA PTSD examiner reviewed the record, including Dr. Miller's May 2014 DBQ, and interviewed the Veteran.  At the examination, the Veteran reported retaining relationship with his parents and spouse with contact at least every week with a family member, and face-to-face contact at least every few weeks.  He further reported maintaining a relationship with one good friend with contact four to five times per month.  However, he indicated he has impairment in meeting his role responsibilities as a parent, sibling, relative, friend, and spouse.  He indicated he lives in a stable environment with his spouse and is able to tend to his basic self-care independently, and that he has at least some level of consistent responsibility for the basic requirements of maintaining his living situation.  As to PTSD symptoms, he report increased avoidance, worst with strangers, especially men who remind him of the perpetrators of his in-service assault.  When he leaves his apartment, it is often for medical appointments; basic errands, both with and without his spouse; or visiting family.  When he goes out into public, he tends to be hypervigilant, especially regarding unwanted touching.  He prepares "mission orientation" for most excursions to minimize negative emotional responses.  At times he expresses anger and irritability with strangers, ranging from yelling to physical threats and posturing.  He also endorsed intrusive thoughts, avoidance of stimuli, negative alterations in cognitions and mood, and marked alteration in arousal and reactivity.  As to his ability to work, the Veteran indicated that he was able to minimally meet the most minimal of job expectations.  He did not indicate that he feels he is grossly and totally unable to meet basic job expectations due to his mental health.  He identified paranoia, anger, and irritability as substantial symptoms when at work, particularly with regard to co-workers.  As to his depressive symptoms, he reported that the frequency, duration, and intensity is substantially improved with medication, but that he still has episodes of increased depression that result in isolation, emotional withdrawal, and feelings of hopelessness.

On mental status examination at the June 2015 VA PTSD examination, the Veteran had a dysphoric but stable mood, and his affect was consistent with the reported mood.  He did not report active or passive thoughts of death, self-harm, or suicide.  He had no gross impairment of formal thought, speech, or cognition.  He was able to follow basic instructions; communicate clearly, effectively and collaboratively; attend to and concentrate across a series of questions; and articulate his emotional and psychological experience to fully participate in the interview.  The examiner noted the GAF scores of record that are as high as 85, and that typically represent mild to minimal symptom severity and impairment.  The examiner also summarized recent mental health notes that support such GAF scores.

As to a possible connection between the Veteran's service-connected PTSD and his diagnosed pedophilia with prior convictions for sexual assault of a minor, the examiner noted Dr. Miller's opinions.  The examiner disagreed with Dr. Miller's conclusion that the Veteran perpetrated the sexual assault due to his own sexual assaults.  As a rationale for the disagreement, the examiner explained that a wide array of sources, including but not limited to the International Centre for Missing & Exploited Children, the VA National Center for PTSD, and the Center for Sex Offender Management, have indicated that a claim of pedophilia being caused by previous sexual trauma or a diagnosis of PTSD is inaccurate, stigmatizing itself, and counter-therapeutic.  In fact, the Center for Sex Offender Management refers to such a claim as a "myth."  The examiner further explained, "Even considering that impulsive and reckless behaviors can be a behavior/symptom associated with PTSD, this does not mean that all persons with PTSD discharge impulsivity in a sexually deviant manner such that it is caused by PTSD.  In the case of pedophilia, it is a disorder including a sexually deviant attraction toward underage children and there is no substantial clinical literature to suggest that PTSD or previous sexual trauma causes such a change or permanently aggravates beyond its natural progression.  This is consistent with this examiner's experience having worked as a psychologist and psychological supervisor in maximum security prisons, having facilitated/supervised sex offender treatment programs, and my current role as a Psychological Consultant for the Wisconsin Department of Corrections."  In addition, Dr. Miller's opinion and rationale appear to rest on chronology-that the Veteran's sexual offenses occurred after the in-service assault-and on the Veteran's self-reported belief that the in-service assault led him to commit the post-service assaults, to include in the sexual offender group therapy notes dating from 2001 to 2005.  The examiner also cited a sex offender assessment dated in 2000, which is of record, and the sex offender group therapy notes as showing that the sexual assault perpetrated by the Veteran was preceded by a seven-month period substantial grooming behaviors, and that the Veteran has stated other motivations for perpetrating the sexual assault.  The examiner concluded that the Veteran's PTSD symptom severity is in the moderate/severe range, consistent with deficiencies in most areas of occupational and social functioning, difficulty adapting to stressful situations, and inability to establish and maintain effective relationships.  The examiner also concluded that it is more likely than not that the Veteran's PTSD symptom severity is not such that he is rendered with a total social or occupational impairment or that he is unable to perform any gainful, competitive employment due to PTSD.  According to the examiner, the Veteran would have substantial impairment in terms of social interaction, but would not lack the capacity to do so.  Furthermore, the Veteran's symptoms impact his ability to understand and follow instructions, retain instructions, communicate effectively, and solve technical or mechanical problems to a mild/moderate extent.

The August 2015 VA thyroid and parathyroid conditions examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The examiner noted that the Veteran's service-connected hypothyroidism had been stable at the last VA examination conducted in 2004, and that TSH levels have been stable.  In addition, the record shows that the Veteran's medications were increased in June 2015 due to a slightly elevated TSH level.  However, there is no evidence of any symptoms related to the thyroid disease.  In terms of subjective complaints, the Veteran reported being worried about the June 2015 medication increase due to some vague symptoms, such as lower leg edema and being tired during the day.  However, the examiner attributed the tiredness to the Veteran's nonservice-connected sleep apnea, and noted that the Veteran's treatment provider attributed the edema to inactivity.  The examiner opined that the Veteran's hypothyroidism has been stable/asymptomatic and is therefore not considered uncontrolled.  The examiner further opined that the Veteran's thyroid condition does not impact his ability to work.

In February 2016, Ms. Beining provided an opinion as to the Veteran's gainful employability without consideration to the Veteran's history of conviction for sexual abuse of a minor.  Ms. Beining again provided a summary of Dr. Miller's May 2014 DBQ.  She concluded that the Veteran permanently and totally disabled from a standpoint even without consideration of his legal history.  She did not indicate that any further records were considered in rendering the new opinion.

Analysis

Initially, the Board finds that the Veteran's diagnosed pedophilia is less likely than not a symptom of or otherwise related to his service-connected PTSD.  In so finding, the Board affords great probative weight to the June 2015 VA PTSD examiner's opinions.  The examiner reviewed the record, interviewed the Veteran, and provided appropriate rationale for the opinions given, supported by citation to the record and to relevant literature.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  The Board affords little, if any weight, to Dr. Miller's opinion medically linking the Veteran's pedophilia and sexual assault of a minor to his PTSD, as that opinion relies heavily on the Veteran's own self-reported theories uncritically accepted as true.  In addition, the June 2015 VA PTSD examiner considered Dr. Miller's DBQ, and offered medically sound reasons for discounting the opinions contained therein.  As such, the Board concludes that the Veteran's pedophilia, to include the occupational effects of his conviction for sexual abuse of a minor, is not for consideration in determining whether a TDIU is warranted.

Of note, the Board observes that a July 2015 rating decision denied entitlement to service connection for pedophilia.  The Veteran has not appealed that decision.  The Board discusses the Veteran's pedophilia herein only insofar as the evidence of record suggests that the condition may be a symptom of or otherwise related to the service-connected PTSD.  The Board has not accepted jurisdiction over the issue of entitlement to service connection for pedophilia.

After thorough consideration of the evidence of record, the Board concludes that the most probative evidence of record does not show that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to the service-connected disabilities.  As to the PTSD, the record demonstrates that the Veteran has maintained a relationship with his parents, his wife, and at least one friend throughout the appeal period.  The Veteran has voiced discomfort with strangers, particularly men who remind him of the perpetrators of his in-service sexual assaults.  Nevertheless, the record shows that the Veteran is able to tend to his own self-care and activities of daily living; attend medical appointments, including deviant behavior for his group therapy; interact appropriately with medical care providers; and run basic errands, both with and without his wife.  In January 2014, he reported that he is "able to go where he wants to."  The medical records reflect that the Veteran has sought increased time with his wife, even to the point of violating orders from his parole officer.  The Veteran has been described as talkative and tangential in his speech content at times, but he has been redirectable and has been normal in thought process and content at all times.  Although his hygiene and grooming have been described as poor on occasion and he has appeared disheveled at times, his hygiene and grooming have generally been fair to good.

In addition, aside from the GAF score of 25-30 assigned by Dr. Miller in the May 2014 DBQ, which the Board will discuss below, the Veteran's GAF scores have ranged from 60 to 85.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  GAF scores in this range indicate symptoms from minimal severity to moderate severity.  Additionally, the record shows that the Veteran successfully completed work through at least part of 2012, and that thereafter he continued seeking work, indicating a belief that he could work.  He was working at the time of the October 2011 VA PTSD examination, and told the examiner that he was getting along with other employees and management, and that he had some socialization at work.  In summary, the Veteran has reported irritability, paranoia, and other symptoms that hinder his ability to work with others, but the record does not show that his PTSD manifests as an inability to establish and maintain effective relationships, or an inability to behave in a socially acceptable manner in general.  Rather, the evidence indicates that he would be able to perform work involving limited social interaction.

Furthermore, the Veteran has reported psychiatric symptoms that would negatively affect his ability to concentrate and persist in a work or work-like environment.  These symptoms include intrusive memories and flashbacks, mood disturbances, and sleep disturbances.  However, the Veteran presented as fully alert and oriented at all times.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of hallucination, delusion, or mania.  Aside from Dr. Miller's May 2014 DBQ, which is discussed more fully below, his memory has been described as intact at all times.  He has been independent in self-care throughout the entire appeal period.  The June 2015 VA PTSD examiner specifically noted that the Veteran was able to attend to and concentrate across a series of questions and articulate his emotional and psychological experience to fully participate in the interview.  The Veteran has reported leisure activities of watching television, spending time with his cats, listening to the radio, playing cards, completing crossword puzzles, and rolling cigarettes.  Such activities necessarily require a functional level of concentration and persistence consistent with at least unskilled work, that is, work which needs little or no judgment to do simple duties that can be learned on the job in a short period of time.

The Veteran has not contended, and the record does not show, that the service-connected PTSD with major depressive disorder imposes any physical limitations on the Veteran's ability to perform work.  Thus, he does not have any exertional, postural, environmental, manipulative, or other such physical limitations due to the PTSD.

Accordingly, the record shows that the Veteran's PTSD negatively impacts his ability to interact socially and his ability to concentrate and persist.  However, the record shows that the Veteran is able to interact with others in an appropriate manner, and can concentrate and persist at a level consistent with at least unskilled work.  The Veteran has no demonstrated physical limitations that have been medically attributed to his PTSD.  The record therefore does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to the PTSD.  Rather, the record shows that the Veteran would be able to secure or follow an unskilled job involving little social interaction, such as an inspection job, an assembly job, or a clerical job.

As to the other service-connected disabilities, the Board acknowledges that the Veteran is rated as 30 percent disabled due to the service-connected thyroid disability.  However, the treatment records reflect that the condition has been stable during the appeal period.  In addition, the August 2015 VA examiner found the condition to be asymptomatic.  In that regard, the Board accepts the examiner's opinion that the Veteran's fatigue and edema are not symptoms of the service-connected thyroid disability, as such opinion is supported by citation to the record, was based on the examiner's expertise as skilled clinician, and is consistent with the findings on examination and in the record.  The Board further acknowledges the Veteran's compensable disability ratings for facial scars and numbness of the right jaw, as well as his noncompensable ratings for scar on the right leg and scar on the right index finger.  However, the Veteran has not contended, and the record does not show, that he had any occupational limitations due to those disabilities at any 

time during the appeal period.  Rather, as summarized above, the Veteran's contentions, as well as those of his representative, have focused on his occupational difficulties due to PTSD.  Therefore, the Board concludes that there is no indication that the service-connected disabilities other than PTSD impose additional occupational limitations.

In arriving at its conclusion, the Board has considered the Veteran's educational and occupational background.  The Veteran has a high school education and work experience in manufacturing.  The Veteran reported to Dr. Miller that he had difficulty learning to read; however, there is no indication in the record that the Veteran continues to have difficulty with reading.  Neither the Veteran's education nor his past work experience negatively affect his ability to secure and follow a substantially gainful occupation that is unskilled in nature and involves little social interaction.  A high school education would not prevent the Veteran's from entering into unskilled work.  In addition, the Veteran's level of social function, as demonstrated in the medical evidence of record, would not preclude securing or following a substantially gainful occupation involving limited social interaction, such as an inspection job, an assembly job, or a clerical job.

The Board has also considered the relevant opinion evidence.  In determining the probative value to be assigned to a medical opinion, the Board must consider whether the medical expert was fully informed of the pertinent factual premises of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the Board affords the most probative weight to the VA examiners' opinions.  The examiners reviewed the record, examined the Veteran, and interviewed the Veteran.  They provided opinions supported by appropriate rationale and based on their expertise as skilled clinicians.  The opinions are consistent with and are supported by the examination findings, as well as the record as a whole.  The October 2011 VA PTSD examiner opined that the PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The December 2013 VA PTSD examiner opined that the Veteran's psychiatric symptoms have a mild-moderate effect on his social and occupational functioning, primarily in the areas of social relationships.  Furthermore, if the Veteran were to resume gainful employment, he would likely be most effective in an occupation that involves structure, routine, and limited interaction with others.  The June 2015 VA PTSD examiner opined that the Veteran would have substantial impairment in terms of social interaction, but would not lack the capacity to do so.  Furthermore, the Veteran's symptoms impact his ability to understand and follow instructions, retain instructions, communicate effectively, and solve technical or mechanical problems to a mild/moderate extent.  These opinions support the Board's conclusion that the Veteran could perform unskilled work involving limited social interaction.

The Board affords very little, if any, probative weight to Dr. Miller's May 2014 DBQ because it is highly inconsistent with and unsupported by the other evidence of record.  For example, Dr. Miller states that the Veteran has had chronic problems with maintaining employment, having a home, and having access to medical care.  However, the SSA records show that the Veteran had stable employment nearly continuously from March 1990 to October 2005, when he was incarcerated, and then for a period after he was released from prison.  In addition, the record does not reflect any housing difficulties during the appeal period, and the Veteran has received consistent care throughout the appeal period, as summarized above.  Dr. Miller also found that the Veteran has symptoms of near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; mild memory loss; impairment of short and long term memory; circumstantial circumlocutory or stereotyped speech; speech intermittently illogical, obscure or irrelevant; impaired abstract thinking; gross impairment in thought processes or communication; and inability to establish and maintain effective relationships.  The Board finds no basis in the record for such findings, and Dr. Miller did not explain why he made such findings.  Moreover, Dr. Miller's opinions are at least partially based on the notion that the Veteran's pedophilia and sexual assault of a minor are due to his PTSD, which the Board rejects for the reasons stated above.  Finally, a GAF score of 25-30, as assigned by Dr. Miller, reflects behavior considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  Such a low level of functioning is not shown in the record, as summarized above, at any time during the appeal period.  Given the considerable disparity between Dr. Miller's findings and conclusions and the record as a whole, to include the mental health treatment records and the three VA PTSD examination reports, the Board affords Dr. Miller's May 2014 DBQ very little, if any, probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.

The Board also affords very little, if any, probative weight to Ms. Beining's September 2014 and February 2016 vocational assessments.  Ms. Beining indicated that she based her opinions and conclusions on Dr. Miller's May 2014 DBQ and the Veteran's resume, and that she did not interview the Veteran in preparing the assessment.  There is no indication that Ms. Beining reviewed the other evidence of record, to include the Veteran's VA treatment records.  The Board acknowledges that Ms. Beining has expertise in the field of vocational assessments.  However, as discussed above, Dr. Miller's findings and conclusions are notably inconsistent with the record.  Because Ms. Beining's findings and conclusions are based almost entirely on those of Dr. Miller, they are also notably inconsistent with the record.  As such, they are also entitled to very little, if any, probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Stefl, 21 Vet. App. at 124.

The Board has also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment.  The Board finds that the Veteran is only partially credible in his assertions that he is unemployable, as the record shows that he worked for at least part of the appeal period, and that he continued to seek work thereafter, suggesting he actually believed he could still work.  Thus, the Veteran's statements are contrary to the evidence of record.  The Veteran's assertions are outweighed by the other evidence of record, to include the treatment records and the VA examinations.  

The Board has also considered the representative's assertion that the Veteran's suicide attempt during the appeal period demonstrates difficulty adapting to stressful circumstances.  The record shows that the suicide attempt in December 2012 was precipitated by frustration with parole limitations.  The Veteran's suicidal ideations and one suicide attempt have been considered as symptoms of his PTSD.  Although such symptoms may reflect difficulty adapting to stressful circumstances, it does not reflect an inability to perform work in a routine environment such as inspection, assembly, and clerical work.

The Board recognizes that the record shows the Veteran has not worked since late 2012, and that he has reportedly lost jobs in the past due to absenteeism related to his PTSD.  The fact that he is not working does not by itself demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation.  In the above discussion, the Board detailed the effect the Veteran's service-connected disability has on his ability to secure or follow a substantially gainful occupation.  The Board acknowledges that the Veteran has difficulty with social interaction, concentration, and persistence due to his PTSD.  However, although the record shows that the Veteran has not worked in several years, it also shows that, overall, the Veteran's psychiatric symptomatology would not prevent him from securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction.  The Board finds the fact that the Veteran has not worked in several years to be less probative than the clinical evidence of record.  The Board also notes that the Veteran admits that factors not attributable to the service-connected disabilities, to include his past conviction for sexual abuse of a minor, contribute to his difficulty finding a job.

The Board notes that a disability rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified in the rating criteria are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose, 4 Vet. App.at 363.  In this case, the Veteran's PTSD has been rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  The criteria for a 70 percent rating under Diagnostic Code 9411 expressly contemplate symptomatology that would impact a veteran's ability to work.  The Board finds that the Veteran's schedular ratings for PTSD and the other service-connected disabilities adequately address his impaired industrial capacity.  As discussed above, the Veteran's service-connected disabilities other than PTSD do not impose significant limitations on the Veteran's ability to secure or follow a substantially gainful occupation.  Therefore, the probative evidence of record shows that the Veteran is capable of securing or following a substantially gainful occupation that is of an unskilled nature and involves little social interaction despite his service-connected disabilities.

In summary, the Board affords greatest probative value to the clinical evidence of record and to the findings and conclusions of the VA examiners.  This most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to unskilled work involving little social interaction.  He does not have any physical limitations that are attributable to his service-connected disabilities.  He has a high school education and a history of working in unskilled and semi-skilled jobs.  Although the Veteran's occupational and psychiatric history shows that he would be unable to follow work involving regular social interaction, it does not show that the Veteran would be unable to secure or follow employment involving little social interaction.  The Veteran's high school education and occupational background would not limit his ability to secure or follow substantially gainful unskilled employment.

As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.




ORDER

Entitlement to a TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


